DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
On pages 7 and 8 of the response, applicant attacks the Grebing reference. Applicant contends Grebing does not stabilize the laser source itself. The claims do not require the laser source to be stabilized. Rather, claim 1 requires “the pulsed laser radiation emitted by the laser source is stabilized in terms of the carrier envelope frequency”. Grebing discloses “the pulsed laser radiation emitted by the laser source is stabilized in terms of the carrier envelope frequency” at [0035]. Applicant may amend the claim to require the pulsed laser radiation to be stabilized prior to passing through an optical modulator.
On pages 8 and 9 of the response, applicant contends DeVries does not vary the phase of the control signal in contrast to applicant’s invention that selectively vary the phase of the control signal. This is again not claimed. Claims 1 requires “the control unit is further configured to set a carrier envelope phase of the control signal and thus to adjust the carrier envelope phase of the pulsed laser radiation to a predeterminable value” and 10 require “the carrier envelope of the pulsed laser radiation is set to a predeterminable value by phase adjustment of the control signal”. Applicant admits on page 8 
On page 9, applicant indicates one difference between the disclosed invention and DeVries is that the disclosed invention uses all the pulses. Again, this is not claimed.
Accordingly, the rejections have been updated for the amendment but are otherwise maintained.
Applicant did not traverse any statements of Official Notice. Accordingly, those statements are taken as admitted prior art. See MPEP 2144.03C.

Election/Restrictions
Applicant’s election without traverse of Species A2 and B2 in the reply filed on 05/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 is further indefinite, because “the phase setting” lacks antecedent basis due to the amendment of claim 10 and the cancellation of claim 14. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7 and 15 depend from claims 6 and claim 14 respectively. Claims 6 and 15 have been cancelled. 35 U.S.C. 112(d) requires “a claim in dependent form shall contain a reference to a claim previously set forth”. Accordingly, claims 7 and 15 fail to meet the requirements of 35 U.S.C. 112(d) because they fail to “reference a claim previously set forth”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 10, 12, 13 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Grebing et al. (US 2011/0235661), hereafter Grebing, in view of De Vries et al. (US 2018/0041001A1), hereafter De Vries 
Regarding claim 1, Grebing discloses a laser device (Figs. 1, 2, and 4-6; Abstract) comprising: - a laser source (Figs. 1, 2, and 4-6 element 3), which is configured to emit pulsed laser radiation with a spectrum in the form of a frequency comb having a plurality of equidistant spectral lines ([0035]), - an optical modulator (Figs. 1, 2, and 4-6 element 13), which is configured to shift at least one of a carrier envelope phase of the pulsed laser radiation and a carrier envelope frequency of the pulsed laser radiation ([0038]), and - a control unit (Figs. 1, 2, and 4-6 element 10), which is configured to control the optical modulator by means of a control signal (Figs. 1, 2, and 4-6 element 12; [0038]), wherein the laser radiation emitted by the laser source is stabilized in terms of the carrier- envelope frequency ([0035]). Grebing does not explicitly disclose the control unit is further configured to set a carrier envelope phase of the control signal and thus to adjust the carrier envelope phase of the pulsed laser radiation to a predeterminable value. However, DeVries disclose the control unit is further configured to set a carrier envelope phase of the control signal and thus to adjust the carrier envelope phase of the pulsed laser radiation to a predeterminable value ([0030]). The advantage is to provide improved pulse to pulse stability ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grebing with the control unit is further 
Regarding claim 2, Grebing does not explicitly disclose the laser radiation emitted by the laser source is also stabilized in terms of the pulse repetition frequency. However, the Office takes Official Notice that stabilizing the pulse repetition frequency is well known in the art. The advantage is to provide a more stable frequency comb. Accordingly it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grebing with the laser radiation emitted by the laser source is also stabilized in terms of the pulse repetition frequency as is known in the art in order to provide a more stable frequency comb.
Regarding claim 3, Grebing further discloses the optical modulator is an acousto-optic modulator, wherein the control signal excites an acoustic wave in the medium of the acousto-optic modulator (Figs. 1, 2, and 4-6 element 13; [0038]).
Regarding claim 4, Grebing further discloses the control unit is configured to generate the control signal as a radio-frequency signal at the pulse repetition frequency of the laser radiation or an integer multiple thereof ([0036] and [0038]).
Regarding claim 5, Grebing further discloses the control unit is configured to generate the control signal as a radio-frequency signal at a frequency shifted by a predefinable frequency offset relative to the pulse repetition frequency of the laser radiation or an integer multiple thereof ([0021]).
Regarding claim 7, Grebing does not explicitly disclose the control unit is further configured to vary the phase setting of the control signal from laser pulse to laser pulse. However, De Vries discloses controlling the phase setting of the control signal from laser pulse to laser pulse ([0030]). The advantage is to provide improved pulse to pulse stability ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify 
Regarding claim 8, Grebing further discloses the carrier-envelope frequency of the laser radiation emitted by the laser source equals zero ([0054]).
Regarding claim 10, Grebing discloses a method of generating an optical frequency comb (Figs. 1, 2, and 4-6; Abstract; Title), comprising the steps of: - generating pulsed laser radiation with a spectrum in the form of a frequency comb having a plurality of equidistant spectral lines (Figs. 1, 2, and 4-6 element 3; [0035]), and - shifting the phase and/or frequency of the laser radiation according to a control signal ([0038]), wherein the generated laser radiation is stabilized in terms of the carrier-envelope frequency ([0035]), the carrier envelope phase and/or the carrier envelope frequency of the pulsed laser radiation is shifted in accordance with a control signal by means of an an acousto-optic modulator (Figs. 1, 2, and 4-6 element 13; [0038].. Grebing does not explicitly disclose the control unit is further configured to set a carrier envelope phase of the control signal and thus to adjust the carrier envelope phase of the pulsed laser radiation to a predeterminable value. However, DeVries disclose the control unit is further configured to set a carrier envelope phase of the control signal and thus to adjust the carrier envelope phase of the pulsed laser radiation to a predeterminable value ([0030]). The advantage is to provide improved pulse to pulse stability ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grebing with the control unit is further configured to set a carrier envelope phase of the control signal and thus to adjust the carrier envelope phase of the pulsed laser radiation to a predeterminable value as disclosed by De Vries in order to provide improved pulse to pulse stability.
Regarding claim 12, Grebing further discloses the frequency of the laser radiation is shifted by the pulse repetition frequency or an integer multiple thereof ([0036] and [0038]).
Regarding claim 13, Grebing further discloses the frequency of the laser radiation is shifted by a frequency that differs from the pulse repetition frequency or an integer multiple thereof by a frequency offset ([0021]).
Regarding claim 15, De Vries further discloses the phase setting of the control signal is varied from laser pulse to laser pulse ([0030]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grebing in view of De Vries, as applied to claim 1 above, in further view of Holzwarth et al. (US 6724788), hereafter Holzwarth.
Regarding claim 9, Grebing in view of De Vries does not explicitly disclose the laser source comprises: - a mode-locked oscillator, - two separate radiation paths for the laser radiation emitted by the mode-locked oscillator, wherein the optical modulator is located in one of the two radiation paths, and a difference-frequency generator, in which the laser radiation supplied via the two radiation paths is superposed. However, Holzwarth discloses the laser source (Fig. 2 element 100) comprises: - a mode-locked oscillator (Fig. 2 element 10), - two separate radiation paths for the laser radiation emitted by the mode-locked oscillator (Fig. 2 elements B and C), wherein the optical modulator is located in one of the two radiation paths (Fig. 2 element 23 which appears equivalent to the modulator of Grebing based on function), and a difference-frequency generator, in which the laser radiation supplied via the two radiation paths is superposed (Fig. 2 element 30). The advantage is to provide frequency components of the signal independent of the offset signal (col. 2 ll. 40-46). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Grebing in view of De Vries with the laser source comprises: - a mode-locked oscillator, - two separate radiation paths for the laser radiation emitted by the mode-locked oscillator, wherein the optical modulator is located in one of the two radiation paths, and a difference-frequency generator, in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/25/2022